DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Acknowledgement is made of application #17/221,465 filed on 04/02/2021 in which claims 1-20 have been presented for prosecution in a first action on the merits.
Information Disclosure Statement
The information disclosure statements (IDS) filed on 05/12/2021 and 06/28/2022 have been considered and placed of record. Initialed copies are attached herewith.
Claim Objections
Claim 16 is objected to because of the following informalities:  Claim 16 is missing a period at its end.  Appropriate correction is required.

Double Patenting
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 1-20 are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-11,14-21 and 24 of prior U.S. Patent No. 10,971,943. This is a statutory double patenting rejection.
Instant Application #17/221,465
USPAT 10,971,943
Claim 1: A method comprising: sensing, by a temperature sensor, a temperature of a first portion of a device during a charging process of a rechargeable power source of the device; determining, by processing circuitry and based on the temperature of the first portion of the device and an algorithm, a temperature of a second portion of the device, wherein the first portion is not thermally coupled to the second portion of the device, and wherein the algorithm is representative of an estimated temperature differential between the first portion and the second portion, the estimated temperature differential determined based on a transfer function, and controlling, by the processing circuitry, the charging process of the rechargeable power source of the device based on the determined temperature of the second portion of the device.
Claim 1: A method comprising: sensing, by a temperature sensor, a temperature of a first portion of a device during a charging process of a rechargeable power source of the device; determining, by processing circuitry and based on the temperature of the first portion of the device and an algorithm, a temperature of a second portion of the device, wherein the first portion is not thermally coupled to the second portion of the device, and wherein the algorithm is representative of an estimated temperature differential between the first portion and the second portion, the estimated temperature differential determined based on a transfer function, and wherein the transfer function is based on an electrical parameter measured from an electrical component associated with the charging process, and controlling, by the processing circuitry, the charging process of the rechargeable power source of the device based on the determined temperature of the second portion of the device.
Claim 2: The method of claim 1, wherein the device comprises an implantable medical device.
Claim 2: The method of claim 1, wherein the device comprises an implantable medical device.
Claim 3: The method of claim 1, wherein the temperature sensor comprises one of a thermocouple or a thermistor.
Claim 3: The method of claim 1, wherein the temperature sensor comprises one of a thermocouple or a thermistor.
Claim 4: The method of claim 1, wherein the device comprises an implantable medical device, wherein the implantable medical device comprises the temperature sensor, and wherein an external charging device comprises the processing circuitry.
Claim 4: The method of claim 1, wherein the device comprises an implantable medical device, wherein the implantable medical device comprises the temperature sensor, and wherein an external charging device comprises the processing circuitry.
Claim 5: The method of claim 1, wherein the first portion comprises an internal portion of the device, wherein the second portion comprises a housing of the device, and wherein the internal portion is not thermally coupled to the housing of the external charging device.
Claim 5: The method of claim 1, wherein the first portion comprises an internal portion of the device, wherein the second portion comprises a housing of the device, and wherein the internal portion is not thermally coupled to the housing of the external charging device.
Claim 6: The method of claim 1, wherein the first portion comprises a housing of the device, wherein the second portion comprises an internal portion of the device, and wherein the internal portion is not thermally coupled to the housing of the external charging device.
Claim 6:  The method of claim 1, wherein the first portion comprises a housing of the device, wherein the second portion comprises an internal portion of the device, and wherein the internal portion is not thermally coupled to the housing of the external charging device.
Claim 7: The method of claim 1, wherein the first portion comprises a first material and the second portion comprises a second material different than the first material.
Claim 7: The method of claim 1, wherein the first portion comprises a first material and the second portion comprises a second material different than the first material.
Claim 8: The method of claim 1, wherein the transfer function is based on a temperature decay curve of the second portion of the device.
Claim 8: The method of claim 1, wherein the transfer function is based on a temperature decay curve of the second portion of the device.
Claim 9: The method of claim 1, wherein controlling the charging process of the rechargeable power source of the device based on the determined temperature of the second portion of the device comprises: terminating the charging process of the rechargeable power source of the device at a time such that the charging process results in an increase in a first temperature at the first portion of the device without changing a second temperature of the second portion of the device.
Claim 9: The method of claim 1, wherein controlling the charging process of the rechargeable power source of the device based on the determined temperature of the second portion of the device comprises: terminating the charging process of the rechargeable power source of the device at a time such that the charging process results in an increase in a first temperature at the first portion of the device without changing a second temperature of the second portion of the device.
Claim 10:  The method of claim 1, wherein controlling the charging process of the rechargeable power source of the device based on the determined temperature of the second portion of the device comprises: decreasing a charge rate of the charging process of the rechargeable power source of the device based on the determined temperature of the second portion of the device.
Claim 10: The method of claim 1, wherein controlling the charging process of the rechargeable power source of the device based on the determined temperature of the second portion of the device comprises: decreasing a charge rate of the charging process of the rechargeable power source of the device based on the determined temperature of the second portion of the device.
Claim 11: The method of claim 1, wherein controlling the charging process of the rechargeable power source of the device based on the determined temperature of the second portion of the device comprises: increasing a charge rate of the charging process of the rechargeable power source of the device based on the determined temperature of the second portion of the device.
Claim 11: The method of claim 1, wherein controlling the charging process of the rechargeable power source of the device based on the determined temperature of the second portion of the device comprises: increasing a charge rate of the charging process of the rechargeable power source of the device based on the determined temperature of the second portion of the device.
Claim 12: A device comprising: a first portion; a second portion not thermally coupled to the first portion of the device; a rechargeable power source; a temperature sensor configured to sense a temperature of the first portion during a charging process of the rechargeable power source; and processing circuitry operably coupled to memory, the processing circuitry configured to: determine, based on the temperature of the first portion and an algorithm, a temperature of the second portion, wherein the algorithm is representative of an estimated temperature differential between the first portion and the second portion, the estimated temperature differential determined based on a transfer function; and control the charging process of the rechargeable power source based on the determined temperature of the second portion.
Claim 14: A device comprising: a first portion; a second portion not thermally coupled to the first portion of the device; a rechargeable power source; a temperature sensor configured to sense a temperature of the first portion during a charging process of the rechargeable power source; and processing circuitry operably coupled to memory, the processing circuitry configured to: determine, based on the temperature of the first portion and an algorithm, a temperature of the second portion, wherein the algorithm is representative of an estimated temperature differential between the first portion and the second portion, the estimated temperature differential determined based on a transfer function, and wherein the transfer function is based on an electrical parameter measured from an electrical component associated with the charging process; and control the charging process of the rechargeable power source based on the determined temperature of the second portion.
Claim 13: The device of claim 12, wherein the device comprises an implantable medical device.
Claim 15: The device of claim 14, wherein the device comprises an implantable medical device. 
Claim 14: The device of claim 12, wherein the temperature sensor comprises one of a thermocouple or a thermistor.
Claim 16: The device of claim 14, wherein the temperature sensor comprises one of a thermocouple or a thermistor.
Claim 15: The device of claim 12, wherein the first portion comprises an internal portion of the device, wherein the second portion comprises a housing of the device, and wherein the internal portion is not thermally coupled to the housing of the external charging device.
Claim 17: The device of claim 14, wherein the first portion comprises an internal portion of the device, wherein the second portion comprises a housing of the device, and wherein the internal portion is not thermally coupled to the housing of the external charging device.
Claim 16: The device of claim 12, wherein the first portion comprises a housing of the device, wherein the second portion comprises an internal portion of the device, and wherein the internal portion is not thermally coupled to the housing of the external charging device.
Claim 18: The device of claim 14, wherein the first portion comprises a housing of the device, wherein the second portion comprises an internal portion of the device, and wherein the internal portion is not thermally coupled to the housing of the external charging device.
Claim 17: The device of claim 12, wherein the first portion comprises a first material and the second portion comprises a second material different than the first material.
Claim 19: The device of claim 14, wherein the first portion comprises a first material and the second portion comprises a second material different than the first material.
Claim 18: The device of claim 12, wherein the transfer function is based on a temperature decay curve of the second portion of the device.
Claim 20: The device of claim 14, wherein the transfer function is based on a temperature decay curve of the second portion of the device.
Claim 19: The device of claim 12, wherein to control the charging process of the rechargeable power source of the device based on the determined temperature of the second portion of the device, the processing circuitry is configured to: terminate the charging process of the rechargeable power source of the device at a time such that the charging process results in an increase in a first temperature at the first portion of the device without changing a second temperature of the second portion of the device
Claim 21: The device of claim 14, wherein to control the charging process of the rechargeable power source of the device based on the determined temperature of the second portion of the device, the processing circuitry is configured to: terminate the charging process of the rechargeable power source of the device at a time such that the charging process results in an increase in a first temperature at the first portion of the device without changing a second temperature of the second portion of the device.
Claim 20: A non-transitory computer-readable medium comprising instructions that, when executed, are configured to cause processing circuitry of a device to: receive a temperature, sensed by a temperature sensor, of a first portion of the device during a charging process of a rechargeable power source of the device; determine, based on the temperature of the first portion of the device and an algorithm, a temperature of a second portion of the device, wherein the first portion is not thermally coupled to the second portion of the device, and wherein the algorithm is representative of an estimated temperature differential between the first portion and the second portion, the estimated temperature differential determined based on a transfer function, and control the charging process of the rechargeable power source of the device based on the determined temperature of the second portion of the device.
Claim 24: A non-transitory computer-readable medium comprising instructions that, when executed, are configured to cause processing circuitry of a device to: receive a temperature, sensed by a temperature sensor, of a first portion of the device during a charging process of a rechargeable power source of the device; determine, based on the temperature of the first portion of the device and an algorithm, a temperature of a second portion of the device, wherein the first portion is not thermally coupled to the second portion of the device, and wherein the algorithm is representative of an estimated temperature differential between the first portion and the second portion, the estimated temperature differential determined based on a transfer function, and wherein the transfer function is based on an electrical parameter measured from an electrical component associated with the charging process, and control the charging process of the rechargeable power source of the device based on the determined temperature of the second portion of the device.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-7,9-17,19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cong et al., (Cong) US 2013/0278226(Cited by Applicants).
Regarding claims 12,1, and 20, Cong discloses and shows in Fig. 7: A device comprising: a device(170) comprising: a first portion(183) ([0129]); a second portion (172) not thermally coupled to the first portion of the device(170) (that is temperature sensor 180 may be a non-thermally coupled temperature sensor that utilizes phosphor thermometry [0129]-[0130]; see also [0053]); a rechargeable power source(18); a temperature sensor(180) configured to sense a temperature of the first portion(183)([0129]) during a charging process of the rechargeable power source(18); and processing circuitry(30 or 50)([0130]) operably coupled to memory(32) ([0077],[0104],[0113],[0128]), the processing circuitry(30 or 50)([0130]) configured to: determine, based on the temperature of the first portion(183) and an algorithm(¶ [0013]), a temperature of the second portion(172), wherein the algorithm is representative of an estimated temperature differential between the first portion and the second portion, the estimated temperature differential determined based on a transfer function(¶[0071]-[0072],[0114],[0130]); and control the charging process of the rechargeable power source(18) based on the determined temperature of the second portion(172).
Regarding claims 2 and 13, Cong discloses, wherein the device comprises an implantable medical device (170)(¶[0128]).
Regarding claims 3 and 14, Cong discloses, wherein the temperature sensor comprises one of a thermocouple or a thermistor(see ¶[0030]).
Regarding claim 4, Cong discloses, wherein the device comprises an implantable medical device(170) (¶[0128]), wherein the implantable medical device(170) comprises the temperature sensor(180), and wherein an external charging device(22) comprises the processing circuitry(50)(¶[0132]; Figs. 3 & 8).
Regarding claims 5 and 15, Cong discloses, wherein the first portion comprises an internal portion(183)(¶[0129]) of the device(170), wherein the second portion comprises a housing(172)  of the device(170), and wherein the internal portion(183) is not thermally coupled to the housing of the external charging device(22) (that is temperature sensor 180 may be a non-thermally coupled temperature sensor that utilizes phosphor thermometry [0129]-[0130]; see also [0031],[0053],[0084],[0173]).
Regarding claims 6 and 16, Cong discloses, wherein the first portion comprises a housing(172) of the device(170), wherein the second portion(172) comprises an internal portion(183)(¶[0129]) of the device(170), and wherein the internal portion is not thermally coupled to the housing of the external charging device.
Regarding claims 7 and 17, Cong discloses, wherein the first portion(183) comprises a first material and the second portion(172) comprises a second material different than the first material(inherent for a thermocouple configuration; see also ¶[0032],[0059]).
Regarding claims 9 and 19, Cong discloses, wherein to control the charging process of the rechargeable power source of the device based on the determined temperature of the second portion of the device, the processing circuitry(30,50) is configured to: terminate the charging process of the rechargeable power source of the device at a time such that the charging process results in an increase in a first temperature at the first portion of the device without changing a second temperature of the second portion of the device(¶[0034],[0063],[0071],[0139] (see ¶[0031],[0053], [0084],[0173], [0144],[0148].[0150],[0153])).
Regarding claim 10, Cong discloses, wherein controlling the charging process of the rechargeable power source of the device based on the determined temperature of the second portion of the device comprises: decreasing a charge rate of the charging process of the rechargeable power source of the device based on the determined temperature of the second portion of the device(see ¶[0069],[0138],[0148]).
Regarding claim 11, Cong discloses, wherein controlling the charging process of the rechargeable power source of the device based on the determined temperature of the second portion of the device comprises: increasing a charge rate of the charging process of the rechargeable power source of the device based on the determined temperature of the second portion of the device(see ¶[0050]-[0051]).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Cong et al., (Cong) US 2013/0278226(Cited by Applicants) as applied to claims 1 and 12 above in view of Heath et al., (Heath) USPAT 9,176,163.
Regarding claims 8 and 18, Cong discloses all the claimed invention as set forth and discussed above in claims 1 and 12 respectively. Cong does not expressly teach the limitations of:
Wherein the transfer function is based on a temperature decay curve of the second portion of the device.
However, Heath discloses factual evidence of, wherein the transfer function is based on a temperature decay curve(see Figs. 3-4)(see abstract; col. 6, lines 7-46).
Cong and Heath are thermal sensing devices analogous art. Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have had the transfer function of in the device of Cong be based on a temperature decay curve of the second portion of the device, as recited, to yield to predictable results of correcting transients during measurement cycles to thereby provide precise measurement.
Accordingly claims 8 and 18 would have been obvious.
Citation of Prior Art
For a list of related prior art references not mentioned above but disclose related apparatus or method, see Form PTO-892.
CN 111459212 to Jiang et al., (Jiang) discloses the general state of the art regarding Method For Constant Temperature Water Bath Control Based On Feedforward Feedback Fuzzy Self-setting PID Control Algorithm.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to M'BAYE DIAO whose telephone number is (571)272-6127. The examiner can normally be reached M-F; 9:00AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DREW A DUNN can be reached on 571-272-2312. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

M'BAYE DIAO
Primary Examiner
Art Unit 2859



/M BAYE DIAO/Primary Examiner, Art Unit 2859                                                                                                                                                                                                        October 12, 2022